EXHIBIT 10.17.0

INDEMNIFICATION AGREEMENT

AGREEMENT dated as of                     , 20     (this “Agreement”), by and
between GrafTech International Ltd., a Delaware corporation (the “Corporation”),
and              (the “Indemnitee”).

WITNESSETH:

WHEREAS, it is in the best interests of the Corporation and its stockholders to
retain and attract as directors and officers the most capable persons available;
and

WHEREAS, the Indemnitee serves, or is expected to serve, as a director or
officer of the Corporation, or both; and

WHEREAS, the Corporation and the Indemnitee recognize that there is a material
risk of claims being asserted against directors and officers of public
companies, including claims without merit and claims asserting personal
liability solely by reason of service as such; and

WHEREAS, protection against undue risk of personal liability of directors and
officers is currently provided through certain insurance coverage, but no
assurance can be given that such insurance will be able to be maintained at
reasonable cost or that such insurance coverage will be sufficient; and

WHEREAS, the certificate of incorporation or by-laws of the Corporation, or
both, generally require the Corporation to indemnify and advance expenses to
directors and officers to the fullest extent permitted by the General
Corporation Law of the State of Delaware (the “Law”), but no assurance can be
given that such requirement will not be changed in the future; and

WHEREAS, the Board of Directors of the Corporation (the “Board”) has determined
that it would be in the best interests of the Corporation and its stockholders
to assure its directors and officers that protection against undue risk of
personal liability will be available in the future; and

WHEREAS, the Indemnitee is willing to serve as a director or officer, or both,
of the Corporation in part in reliance on such assurance;

NOW, THEREFORE, in consideration of the premises, covenants and agreements
contained herein and other good, valuable and sufficient consideration, the
receipt of which is hereby acknowledged, the Corporation and the Indemnitee
(collectively, the “Parties” and, sometimes individually, a “Party”), intending
to be legally bound, hereby agree as follows:

1. Certain Definitions. The following terms shall have the meanings indicated
below:

A “Change in Control” shall be deemed to occur upon the occurrence of any of the
following events or circumstances:

(A) any “person” or group within the meaning of Section 13(d) or 14(d)(2) of the
Securities Exchange Act of 1934 (the “Exchange Act”) becomes the beneficial
owner of 15% or more of the then outstanding common stock of the Corporation or
15% or more of the then outstanding voting securities of the Corporation;



--------------------------------------------------------------------------------

(B) any “person” or group within the meaning of Section 13(d) or 14(d)(2) of the
Exchange Act acquires, by proxy or otherwise, the right to vote on any matter or
question with respect to 15% or more of the then outstanding common stock of the
Corporation or 15% or more of the combined voting power of the then outstanding
voting securities of the Corporation;

(C) Present Directors (as defined below) and New Directors (as defined below)
cease for any reason to constitute a majority of the Board (and, for purposes of
this clause (C), “Present Directors” shall mean individuals who, at the date
hereof, were members of the Board and “New Directors” shall mean individuals
whose election by the Board or whose nomination for election as directors by the
Corporation’s stockholders was approved by at least two-thirds (2/3) of the
Present Directors and New Directors then in office);

(D) the stockholders of the Corporation approve a plan of dissolution or
complete or substantially complete liquidation of the Corporation; or

(E) the consummation of:

(i) any reorganization, restructuring, recapitalization, reincorporation,
merger, consolidation or similar form of corporate transaction involving the
Corporation (a “Business Combination”) unless, following such Business
Combination, (a) all or substantially all of the persons who were the beneficial
owners of the common stock of the Corporation and the voting securities of the
Corporation outstanding immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 85% of the common equity
securities and the combined voting power of the voting securities of the entity
resulting from such Business Combination (including the Corporation, if it is
such resulting entity) outstanding after such Business Combination (including an
entity that, as a result of such Business Combination, owns the Corporation or
all or substantially all of the assets of the Corporation and its subsidiaries
on a consolidated basis, either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership of common stock of the
Corporation and combined voting power of the voting securities of the
Corporation, respectively, outstanding immediately prior to such Business
Combination, (b) no “person” or group within the meaning of Section 13(d) or
14(d)(2) of the Exchange Act (excluding (x) any entity resulting from such
Business Combination and (y) any employee benefit plan (or related trust) of any
entity resulting from such Business Combination) beneficially owns 15% or more
of the common equity securities or of the combined voting power of the voting
securities of the entity resulting from such Business Combination (including the
Corporation, if it is such resulting entity) outstanding after such Business
Combination (including an entity that, as a result of such Business Combination,
owns the Corporation or all or substantially all of the assets of the
Corporation and its subsidiaries on a consolidated basis, either directly or
through one or



--------------------------------------------------------------------------------

more subsidiaries), except to the extent that such beneficial ownership existed
prior to such Business Combination with respect to the common stock of the
Corporation and the voting securities of the Corporation, and (c) at least
two-thirds of the members of the board of directors (or similar governing body)
of the entity resulting from such Business Combination were members of the Board
at the earliest of the time of the execution of the initial agreement providing
for such Business Combination, the time of the action of the Board approving
such Business Combination or, if such approval is required or sought, at the
time of action of the stockholders approving such Business Combination; or

(ii) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all or a majority of the assets of the Corporation,
whether held directly or indirectly through one or more subsidiaries (excluding
any pledge, mortgage, grant of security interest, sale-leaseback or similar
transaction, but including any foreclosure sale).

Notwithstanding anything contained herein to the contrary, a Change in Control
shall not be deemed to occur pursuant to clause (A) or (B) above solely because
15% or more of the then outstanding common stock of the Corporation or the then
outstanding voting securities of the Corporation is or becomes beneficially
owned or is directly or indirectly held or acquired by one or more employee
benefit plans (or related trusts) maintained by the Corporation. For purposes of
this definition, references to “beneficial owner” and correlative phrases shall
have the same meaning as set forth in Rule 13d-3 under the Exchange Act (except
that ownership by underwriters (including when acting as initial purchasers in a
private offering) solely for purposes of a distribution or offering shall not be
deemed to be “beneficial ownership”), references to “affiliate” and “associates”
shall have the same meaning as set forth under the Exchange Act and references
to the Exchange Act shall mean the Exchange Act and the rules and regulations
thereunder as in effect on the date hereof.

“Claim” shall include any complaint, allegation, charge, petition, appeal,
demand, notice, filing, inquiry, investigation, or claim of any kind, whether
anticipated, pending, or completed, that commences, alleges a basis to commence
or threatens to commence any Proceeding by or before any Governmental Authority
or Judicial Authority or that asserts, alleges a basis to assert or threatens to
assert any right, breach, default, violation, noncompliance, termination,
cancellation or other action or omission that could result in an Expense,
Liability or Loss.

“Expenses” shall include any and all costs, expenses and charges (including
attorneys’ fees, experts’ fees, court costs, retainers, transcript fees, travel
and lodging costs, and duplicating, printing and binding costs, as well as
telecommunications, postage and courier charges) of any kind.

“Governmental Authority” shall include any government (including any U.S.
Federal, foreign, state, provincial, cantonal, city, municipal or county
government), any political subdivision thereof and any governmental,
administrative, ministerial, regulatory, enforcement, prosecutorial, central
bank, self-regulatory, quasi-governmental, taxing, executive or legislative
department, commission, body, agency, authority or instrumentality of any
thereof.



--------------------------------------------------------------------------------

“Indemnifiable Amounts” shall mean any and all Expenses, Losses and Liabilities
arising out of or resulting from any Claim or Proceeding relating to an
Indemnifiable Event. “Indemnifiable Expenses,” “Indemnifiable Losses” and
“Indemnifiable Liabilities” shall mean such Expenses, Losses and Liabilities,
respectively.

“Indemnifiable Event” shall mean any event or circumstance, whether occurring or
existing before, on or after the date of this Agreement, related to (i) the fact
that the Indemnitee is or was serving as a director, officer, employee, manager,
trustee, agent or fiduciary of the Corporation or is or was serving at the
request of or for the Corporation as a director, officer, manager, employee,
trustee, partner, advisor, consultant, representative, agent or fiduciary of
another Person or (ii) anything done or not done by the Indemnitee in any such
capacity. “Indemnifiable Event” includes (i) a Claim or Proceeding to enforce
the Indemnitee’s rights under this Agreement and (ii) investigating, defending,
being a witness in or participating in, or preparing to investigate, defend, be
a witness in or participate in, any Claim or Proceeding in relation thereto.

“Independent Legal Counsel” shall mean an attorney or firm of attorneys,
selected in accordance with Section 3, who is experienced in matters of
corporate law and who shall not have otherwise performed services for the
Corporation or the Indemnitee within the last five years (other than with
respect to matters concerning the rights of the Indemnitee under this Agreement
or of other indemnitees under similar indemnity agreements).

“Judicial Authority” shall include any court, arbitrator, special master,
receiver, tribunal or other department, commission, body, agency, authority or
instrumentality exercising judicial or quasi-judicial authority of any kind.

“Liability” shall include any liability, duty, damage, judgment, settlement
payment, responsibility, obligation, assessment, cost, expense, expenditure,
charge, fee, penalty, fine, contribution, excise tax, premium or obligation of
any kind (including all interest, assessments and other charges paid or payable
in respect thereof), whether known or unknown, asserted or unasserted, absolute
or contingent, accrued or unaccrued, liquidated or unliquidated, or due or to
become due, and regardless of when sustained, incurred or asserted or when the
relevant events occurred or circumstances existed.

“Loss” shall include any Liability or any shortage, damage, diminution in value,
deficiency or loss of any kind.

“Proceeding” shall include any action, suit, arbitration, mediation, litigation,
hearing, investigation, inquiry, appeal, review or other proceeding of any kind
involving any Governmental Authority, any Judicial Authority or any other
Person.

“Person” shall include an individual, a partnership, a sole proprietorship, a
company, a firm, a corporation, a limited liability company, an association, a
joint stock company, a trust, a joint venture, an unincorporated organization,
an employee benefit plan or trust, a union, a group acting in concert, a
Judicial Authority, a Governmental Authority or any other entity, enterprise or
association of any kind.



--------------------------------------------------------------------------------

“Reviewing Party” shall mean a Person (independent in respect of such matter)
selected to review one or more matters within the subject matter of this
Agreement. If a Reviewing Party is to be appointed and there has not been a
Change in Control, the selection of such Reviewing Party shall be made by the
Board (or any appropriate committee of the Board consisting solely of
directors). If a Reviewing Party is to be appointed and there has been a Change
in Control (other than a Change in Control that has been approved by a majority
of the directors who were directors immediately prior to such Change in
Control), such Reviewing Party shall be Independent Legal Counsel.

2. Basic Indemnification Arrangement; Advancement of Expenses.

(a) If the Indemnitee was, is or becomes a party to or witness or other
participant in, or was, is or becomes threatened to be made a party to or
witness or other participant in, a Claim or Proceeding by reason or arising out,
in whole or in part, of an Indemnifiable Event, the Corporation shall indemnify
(to the fullest extent permitted by law) the Indemnitee as soon as practicable,
but in any event no later than thirty days after written demand is presented to
the Corporation, against any and all Indemnifiable Amounts.

(b) If so requested by the Indemnitee, the Corporation shall advance (within
five business days after written request is presented to the Corporation) any
and all Expenses incurred by the Indemnitee (an “Expense Advance”) by reason or
arising out, in whole or in part, of an Indemnifiable Event. The Corporation
shall, in accordance with such request (but without duplication), either (i) pay
such Expenses on behalf of the Indemnitee or (ii) reimburse the Indemnitee for
such Expenses. The Indemnitee’s right to an Expense Advance is absolute and
shall not be subject to any prior determination by any Reviewing Party,
Independent Legal Counsel, the Board (or any committee of the Board or group of
directors), the stockholders (or group of stockholders) or any other Person that
the Indemnitee has satisfied any applicable standard of conduct for
indemnification.

(c) Notwithstanding anything contained in this Agreement to the contrary, the
Indemnitee shall not be entitled to indemnification or advancement of Expenses
pursuant to this Agreement in connection with any Claim or Proceeding initiated
by the Indemnitee unless (i) the Corporation has joined in, or the Board has
authorized or consented to the initiation of, such Claim or Proceeding or
(ii) the Claim or Proceeding is one to enforce the Indemnitee’s rights under
this Agreement.

(d) The Indemnitee hereby undertakes to repay to the Corporation all Expense
Advances made hereunder if it is ultimately judicially determined that the
Indemnitee is not entitled to indemnification under applicable law. The
Indemnitee’s undertaking to repay such Expense Advances shall be unsecured and
interest-free. The Indemnitee shall not be required to post a bond or other
security for any repayment of Expense Advances that may become due.

(e) If the Indemnitee has commenced or commences Proceedings to secure a
determination that the Indemnitee is entitled to indemnification, hereunder or
otherwise, any determination made by any Reviewing Party, Independent Legal
Counsel, the Board (or any



--------------------------------------------------------------------------------

committee of the Board or group of directors), the stockholders (or any group of
stockholders) or any other Person that the Indemnitee is not entitled to
indemnification, hereunder or otherwise, shall not be binding and the Indemnitee
shall not be required to repay the Corporation under Section 2(d) until a final
judicial determination is made with respect thereto (as to which all rights of
appeal therefrom have been exhausted or lapsed).

(f) Nothing contained in this Agreement (including the pendency of any review of
any matter within the subject matter of this Agreement by any Reviewing Party,
Independent Legal Counsel, the Board (or any committee of the Board or group of
directors), the stockholders (or any group of stockholders) or any other Person)
shall limit, restrict or impair the right, power or authority of the Indemnitee
(i) to seek enforcement of this Agreement or exercise of other rights to
indemnification or advancement of expenses or (ii) under any directors’ and
officers’ liability insurance policies maintained by the Corporation, in each
case at any time and from time to time and by any means.

3. Change in Control. If there is a Change in Control and thereafter the
Corporation or the Board (or any committee of the Board or group of directors)
seeks legal advice with respect to any matter concerning the rights of the
Indemnitee to indemnification or advancement of expenses, hereunder or
otherwise, or under any directors’ and officers’ liability insurance policies
maintained by the Corporation, the Corporation shall seek and rely on legal
advice only from Independent Legal Counsel selected by the Indemnitee and
approved by the Corporation (which approval shall not be unreasonably delayed,
conditioned or withheld). Any such advice given by such Independent Legal
Counsel must be given in writing to the Corporation, with a copy to the
Indemnitee. The Corporation shall pay the fees and expenses of such Independent
Legal Counsel and shall indemnify it against any and all Expenses, Losses and
Liabilities arising out of or relating to this Agreement or its engagement
pursuant hereto.

4. Indemnification for Additional Expenses. The Corporation shall indemnify the
Indemnitee against any and all Expenses and, if requested by the Indemnitee,
shall advance such Expenses to the Indemnitee subject to and in accordance with
Section 2(b) in connection with any Claim or Proceeding brought by the
Indemnitee for (i) indemnification or advancement of expenses, hereunder or
otherwise, or (ii) recovery under any directors’ and officers’ liability
insurance policies maintained by the Corporation, regardless of whether the
Indemnitee is ultimately determined to be entitled to such indemnification,
advancement or recovery, as the case may be.

5. Partial Indemnity and Successful Defense.

(a) If the Indemnitee is entitled to indemnification or advancement of expenses,
hereunder or otherwise, for a portion of the Indemnifiable Expenses,
Indemnifiable Losses or Indemnifiable Liabilities in respect of a Claim or
Proceeding, but not for the total amount thereof, the Corporation shall
nevertheless indemnify the Indemnitee for the portion thereof to which the
Indemnitee is entitled.

(b) Notwithstanding anything contained herein to the contrary, to the extent
that the Indemnitee has been successful, on the merits or otherwise, in defense
of any Claim or



--------------------------------------------------------------------------------

Proceeding relating in whole or in part to an Indemnifiable Event or in defense
of any issue or matter therein, including dismissal without prejudice, the
Indemnitee shall be indemnified against all Expenses in connection therewith.

6. Burden of Proof. In connection with any determination by the Reviewing Party,
Independent Legal Counsel, the Board (or any committee of the Board or group of
directors), the stockholders (or any group of stockholders) or any other Person
as to whether the Indemnitee is entitled to indemnification, hereunder or
otherwise, it shall be presumed that the Indemnitee has satisfied the applicable
standard of conduct and is entitled to indemnification and the burden of proof
shall be on the Corporation to establish, by clear and convincing evidence, that
the Indemnitee is not so entitled.

7. Reliance and Knowledge. For purposes of this Agreement and all other
purposes, the Indemnitee shall be deemed to have acted in good faith and in a
manner he or she reasonably believed to be in or not opposed to the best
interests of the Corporation if the Indemnitee’s actions or omissions are taken
in good faith reliance upon the records of the Corporation, including its
financial statements, or upon information, opinions, reports or statements
furnished to the Indemnitee by the officers or employees of the Corporation in
the course of their duties, or by committees of the Board, or by any other
Person (including legal counsel, accountants and financial advisors) as to
matters which the Indemnitee reasonably believes are within such other Person’s
competence and who has been selected with reasonable care by or on behalf of the
Corporation. In addition, the knowledge, actions and omissions of any director,
officer, agent, manager, representative, counsel, accountant, advisor,
consultant, partner, trustee, manager, fiduciary or employee of the Corporation
or its subsidiaries or other affiliates shall not be imputed to the Indemnitee
for purposes of determining the right to indemnification or advancement of
expenses, hereunder or otherwise.

8. No Other Presumptions. For purposes of this Agreement and all other purposes,
the termination of any Claim or Proceeding, by judgment, order, settlement
(whether with or without court approval) or conviction, or upon a plea of nolo
contendere, or its equivalent, shall not create a presumption that the
Indemnitee did not meet any particular standard of conduct or have any
particular belief or that a court has determined that indemnification is not
permitted by applicable law. In addition, neither the failure of the Reviewing
Party, Independent Legal Counsel, the Board (or any committee of the Board or
group of directors), the stockholders (or any group of stockholders) or any
other Person to have made a determination as to whether the Indemnitee has met
any particular standard of conduct or had any particular belief, nor an actual
determination by any of them that the Indemnitee has not met such standard of
conduct or did not have such belief, prior to the commencement of Proceedings by
the Indemnitee to secure a judicial determination that the Indemnitee should be
indemnified, shall be a defense to the Indemnitee’s claim or create a
presumption that the Indemnitee has not met any particular standard of conduct
or did not have any particular belief.

9. Nonexclusivity and Automatic Amendment. The rights of the Indemnitee
hereunder shall be in addition to any other rights the Indemnitee may have under
the Corporation’s certificate of incorporation or by-laws, under the Law, or
otherwise. To the extent that a change in applicable law (whether by statute or
judicial decision) permits greater



--------------------------------------------------------------------------------

indemnification by agreement than would be afforded currently under the
Corporation’s certificate of incorporation or by-laws or this Agreement, this
Agreement shall automatically and without further action by the Parties be
deemed amended to provide for such greater indemnification.

10. Liability Insurance. To the extent the Corporation maintains a policy or
policies providing directors’ and officers’ liability insurance, the Corporation
shall cause the Indemnitee to be covered by such policy or policies, in
accordance with its or their terms, to the maximum extent of the coverage
available for any director or officer of the Corporation.

11. Period of Limitations. No Claim or Proceeding shall be asserted or brought,
initiated or commenced by or in the right of the Corporation against the
Indemnitee or the Indemnitee’s estate, heirs, executors or personal or legal
representatives after the expiration of two years from the date of accrual of
the underlying cause of action, and any cause of action of the Corporation
against the Indemnitee shall be extinguished and deemed released unless asserted
by the timely filing of a Proceeding within such two-year period; provided,
however, that, if any shorter period of limitations is otherwise applicable to
any such cause of action, such shorter period shall govern; and, provided
further that, this Section 11 shall not apply to any “clawback” provision under
any applicable securities law or under any applicable incentive or bonus plan or
agreement or employment, severance or separation agreement.

12. Subrogation. In the event of payment under this Agreement, the Corporation
shall be subrogated to the extent of such payment to all of the rights of
recovery of the Indemnitee, who shall execute all papers reasonably required and
shall do everything that may be reasonably necessary to secure such rights,
including the execution of such documents necessary to enable the Corporation
effectively to commence and prosecute a Proceeding to enforce such rights.

13. No Duplication of Payments. The Corporation shall not be liable to make any
payment hereunder to the extent that the Indemnitee has actually received
payment (under any insurance policy, provision of the Corporation’s certificate
of incorporation or by-laws, or otherwise) of the amounts otherwise payable
hereunder.

14. Defense of Claims. The Corporation shall be entitled to participate in the
defense of any Claim or Proceeding relating to an Indemnifiable Event or to
assume the defense thereof, with counsel reasonably satisfactory to the
Indemnitee; provided, that, if the Indemnitee believes, after consultation with
counsel selected by the Indemnitee, that (i) the use of counsel chosen by the
Corporation to represent the Indemnitee would present such counsel with an
actual or potential conflict of interest, (ii) the named parties in any such
Claim or Proceeding (including any impleaded parties) include both the
Corporation and the Indemnitee and the Indemnitee concludes that there may be
one or more legal defenses available to him or her that are different from or in
addition to those available to the Corporation or (iii) representation by such
counsel would be precluded under the applicable standards of professional
conduct then prevailing, then the Indemnitee shall be entitled to retain
separate counsel (but not more than one law firm, plus, if applicable, local
counsel in respect of any particular Claim or Proceeding) at the Corporation’s
expense. The Corporation shall not, without the prior written consent of the
Indemnitee (not to be unreasonably withheld, conditioned or delayed), effect any
settlement of any Claim or



--------------------------------------------------------------------------------

Proceeding relating to an Indemnifiable Event in respect of which the Indemnitee
has had or could have any Expense, Liability or Loss unless (i) such settlement
solely involves the payment of money and includes a complete and unconditional
release of the Indemnitee from all Liability on all causes of action that are
the subject matter of such Claim or Proceeding and (ii) all such Expenses,
Liabilities and Losses will be paid or reimbursed by or for the Corporation
without any liability, obligation or responsibility on the part of the
Indemnitee. The Indemnitee shall not, without the prior written consent of the
Corporation (not to be unreasonably withheld, conditioned or delayed), effect
any settlement of any Claim or Proceeding relating to an Indemnifiable Event in
respect of which the Corporation has had or could have any liability, obligation
or responsibility for any Indemnifiable Amount unless the Indemnitee has in good
faith requested security pursuant to Section 15 and such security has not been
provided.

15. Security. To the extent requested by the Indemnitee and approved by the
Board (such approval not to be unreasonably withheld, delayed or conditioned),
the Corporation shall provide security to the Indemnitee for the obligations of
the Corporation hereunder through an irrevocable bank line of credit, funded
trust or other collateral or by other means. Any such security, once provided to
the Indemnitee, may not be revoked or released without the prior written consent
of such the Indemnitee.

16. Specific Performance. The Corporation acknowledges that a breach or
threatened breach of this Agreement by it is likely to cause irreparable harm to
the Indemnitee and that remedies at law are likely to be inadequate and
insufficient to protect the Indemnitee against any such actual or threatened
breach. Accordingly, the Corporation agrees to the granting of specific
performance, injunctive relief and other equitable remedies in favor of the
Indemnitee in the event of any such breach or threatened breach, without proof
of actual damages and without the requirement to post any bond or other
security. Such performance, relief and remedies shall not be the exclusive
remedy for such a breach or threatened breach, but shall be in addition to all
other rights and remedies available at law, in equity or otherwise.

17. Notice. All requests and demands required or permitted to be given pursuant
to this Agreement shall be given by written notice, shall be transmitted by
personal delivery, registered or certified mail (return receipt requested,
postage prepaid), nationally recognized courier service, facsimile or email, and
shall be addressed to the intended recipient at the address of its principal
executive office (in the case of the Corporation) or his principal residence as
shown on the records of the Corporation (in the case of the Indemnitee). A Party
may designate a new address to which such notices shall thereafter be
transmitted by giving written notice to that effect to the other Party. Each
notice transmitted in the manner described herein shall be deemed to have been
(a) delivered to the addressee as indicated by the return receipt (if
transmitted by mail), the mailing label (if transmitted by courier service), the
affidavit of the messenger (if transmitted by personal delivery) or the
answerback, call back or email receipt (if transmitted by facsimile or email) or
(b) presented for delivery to the addressee as so indicated during normal
business hours, if such delivery shall have been refused for any reason.

18. Governing Law and Jurisdiction. THE VALIDITY, INTERPRETATION, PERFORMANCE
AND ENFORCEMENT OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
DELAWARE (WITHOUT GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAW RULE THAT WOULD
CAUSE THE APPLICATION OF



--------------------------------------------------------------------------------

THE LAWS OF ANY JURISDICTION OTHER THAN THE INTERNAL LAWS OF THE STATE OF
DELAWARE TO THE RIGHTS AND DUTIES OF THE PARTIES). Each Party agrees that any
proceeding arising out of or relating to this letter agreement or the breach or
threatened breach hereof shall be commenced and prosecuted in a court in the
State of Delaware. Each Party consents and submits to the exclusive personal
jurisdiction of any court in the State of Delaware in respect of any such
proceeding. Each Party consents to service of process upon it with respect to
any such proceeding by any means by which notices may be transmitted hereunder
or by any other means permitted by applicable laws and rules. Each Party waives
any objection that it may now or hereafter have to the laying of venue of any
such proceeding in any court in the State of Delaware and any claim that it may
now or hereafter have that any such proceeding in any court in the State of
Delaware has been brought in an inconvenient forum.

19. Successors and Assigns. This Agreement shall be binding upon, shall inure to
the benefit of and shall be enforceable by the Parties and their respective
successors (including any successor by reason of a purchase of all or
substantially all of the business or assets of the Corporation, by merger or
consolidation, or otherwise), assigns, estate, heirs, executors and personal and
legal representatives. The Corporation shall cause any successor, by written
agreement in form and substance satisfactory to the Indemnitee and his or her
counsel, to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Corporation would be required to perform
if no such succession had taken place. This Agreement shall continue in effect
regardless of whether the Indemnitee continues to serve in any capacity for or
at the request of the Corporation.

20. Entire Agreement and References. This Agreement constitutes the entire
agreement between the Parties with respect to the subject matter hereof and
cancels and supersedes all of the previous or contemporaneous contracts,
representations, warranties and understandings (whether oral or written) by or
between the Parties with respect to the subject matter hereof. As used herein,
the words “including” and “include” shall in all cases be deemed to be followed
by the phrase “without limitation.”

21. Amendments and Modifications. No addition to, and no cancellation,
extension, modification or amendment of, this Agreement shall be binding upon a
Party unless such addition, cancellation, extension, modification or amendment
is set forth in a written instrument that expressly states that it adds to,
amends, cancels, extend or modifies this Agreement and that is executed and
delivered by such Party. No waiver of, or agreement or confirmation under, any
provision hereof shall be binding upon a Party unless such waiver is expressly
set forth in a written instrument which is executed and delivered by a Party.
Neither the exercise (from time to time and at any time) by a Party of, nor the
delay or failure (at any time or for any period of time) to exercise, any right,
power or remedy shall constitute a waiver of the right to exercise, or impair,
limit or restrict the exercise of, such right, power or remedy or any other
right, power or remedy at any time and from time to time thereafter. No waiver
of any right, power or remedy of a Party shall be deemed to be a waiver of any
other right, power or remedy of such Party or shall, except to the extent so
waived, impair, limit or restrict the exercise of such right, power or remedy.

22. Counterparts. This Agreement may be signed in any number of counterparts,
each of which (when executed and delivered) shall constitute an original
instrument, but all of



--------------------------------------------------------------------------------

which together shall constitute one and the same instrument. This Agreement
shall become effective at such time as counterparts shall have been executed and
delivered by each of the Parties, regardless of whether each of the Parties has
executed the same counterpart. A facsimile or PDF of an original shall be as
effective as delivery of such original.

23. Validity and Severability. If any provision of this Agreement is held to be
illegal, invalid or incapable of being enforced, in whole or in part, in any
jurisdiction under any circumstances for any reason, (i) such provision shall be
reformed to the minimum extent necessary to cause such provision to be valid,
enforceable and legal while preserving the intent of the Parties as expressed
in, and the benefits to the Parties provided by, such provision or (ii) if such
provision cannot be so reformed, such provision shall be severed from this
Agreement and an equitable adjustment shall be made to this Agreement (including
addition of necessary further provisions to this Agreement) so as to give effect
to the intent as so expressed and the benefits so provided. Such holding shall
not affect or impair the validity, enforceability or legality of such provision
in any other jurisdiction or under any other circumstances. Neither such holding
nor such reformation or severance shall affect or impair the legality, validity
or enforceability of any other provision of this Agreement.

24. Headings. The headings set forth herein have been inserted for convenience
of reference only, shall not be considered a part of this Agreement and shall
not limit, modify or affect in any way the meaning or interpretation of this
Agreement.

IN WITNESS WHEREOF, the Parties have duly executed this Agreement effective as
of the date set forth above.

 

INDEMNITEE     GRAFTECH INTERNATIONAL LTD.

 

    By:  

 

Signature      